Case 2:19-cv-04955-DGC Document 4 Filed 08/13/19 Page 1 of 2

SUPPLEMENTAL CIVIL COVER SHEET
FOR CASES REMOVED FROM ANOTHER JURISDICTION

This form must be attached to the Civil Cover Sheet at the time
the case is filed in the United States District Clerk's Office

Additional sheets may be used as necessary.

5V19-4955-PHX-Dec |

1. Style of the Case:
Please include all Plaintiff(s), Defendant(s), Intervenor(s), Counterclaimant(s), Crossclaimant(s) and

Third Party Claimant(s) still remaining in the case and indicate their party type. Also, please list the
attorney(s) of record for each party named and include their bar number, firm name, correct mailing
address, and phone number (including area code).

 

 

Party Party Type Attorney(s)
Tiffany Swanson-Cooper Defendant Pro Se

825 S Dobson #248 Mesa, AZ 85202
480-845-7965

 

 

Brian Cooper Defendant Pro Se
825 S Dobson rd. #248 Mesa, AZ 85202
480-845-7965
Uber Technologies Inc Plaintiff 2525 E Camelback RD. suite 1000 Phoenix, AZ 85016
Uber USA LLC DLA-Piper
Cole Schlabach Bar No. AZ-026364 480-606-5100

Mark Nadeau Bar No. AZ-011280

 

 

 

 

 

2. Jury Demand:
Was a Jury Demand made in another jurisdiction? Yes No
If "Yes," by which party and on what date?

 

3. Answer:
Was an Answer made in another jurisdiction? Yes No
If "Yes," by which party and on what date?

 

Supp CV Cover Sheet (rev 8/20/2015)

 
~ Case 2:19-cv-04955-DGC Document 4 Filed 08/13/19 Page 2 of 2

. 4, ' Served Parties:

The following parties have been served at the time this case was removed:

 

 

 

 

 

 

 

 

 

Party Date Served » Method of Service
Uber USA LLC 08/07/2019 registered agent
Uber Technologies Inc 08/07/2019 registered agent
CT Corp 08/07/2019 certified mail
5. Unserved Parties:

The following parties have not been served at the time this case was removed:

 

Party

Reason Not Served

 

NIA

 

N/A

 

NIA

 

 

 

 

6. Nonsuited, Dismissed or Terminated Parties:
Please indicate changes from the style of the papers from another jurisdiction and the reason for the

change:

 

Party

Reason for Change

 

Uber USA LLC

We filed all documents, pleadings, and claims under Uber Technologies
inc. Uber and counsel, defendants at that time, also filed under UTI.

 

Uber and counsel for Uber filed a fraudulent injunction to which they
never gave the now defendant any evidence but decided fo proceed.

 

 

 

The injunction was filed because the defendant has the name Uber
Technologies Inc reserved.

 

 

7. Claims of the Parties:

The filing party submits the following summary of the remaining claims of each party in this litigation:

 

Party

Claims

 

Brian Cooper/Tiffany Swanson-Cooper

allegations of processing an electronic payment of funds to a third party
without proper authorization.

 

Brian Cooper/Tiffany Swanson-Cooper

LLC.

vicarious liability stemming from an alleged tort by Uber Tech
unqualified foreign entity listed as "Member" on the Manager-managed

 

Brian Cooper/Tiffany Swanson-Cooper

 

 

Fraudulent Conveyance/transfer

 

 

Pursuant to 28 USC § 1446(a) a copy of all process, pleadings, and orders served in
another jurisdiction (State Court) shall be filed with this removal.

Supp CV Cover Sheet (rev 8/20/2015)
